This is a companion case with Title Guarantee Loan  Trust Company v. State of Alabama, ante, p. 636, 155 So. 305, this day decided.
The excise tax here involved was governed by the amended statute of April 4, 1933. Gen. Acts 1933 (Ex. Sess.) p. 107, § 3.
The trial court allowed a credit for taxes paid on personal property, which being in excess of the excise tax as fixed by the State Tax Commission, no excise tax was found due for the calendar year 1933. In this the court erred. The cause is, therefore, reversed on the authority of the above decision, and a decree will be here rendered against the appellee for the amount of the excise tax fixed by the State Tax Commission, namely, $551.87.
Reversed and rendered.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur. *Page 641